Citation Nr: 1730182	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  12-34 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in 
St. Paul, Minnesota

THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for an additional disability, identified as traumatic brain injury (TBI), and death.

2.  Entitlement to death pension.

3.  Entitlement to service connection for cause of death.

4.  Entitlement to service connection for a heart condition associated with herbicide exposure, to include for the purpose of accrued benefits.

5.  Entitlement to service connection for diabetes mellitus type II associated with herbicide exposure, to include for the purpose of accrued benefits.

6.  Entitlement to service connection for neuroendocrine cancer associated with herbicide exposure, to include for the purpose of accrued benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ko, Associate Counsel


INTRODUCTION

The Veteran had active service with the United States Army from August 1966 to August 1969.  He passed away in April 2012.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 administrative decision and an October 2013 rating decision of the Department of Veterans Affairs (VA) Pension Management Center (PMC) in St. Paul, Minnesota.  

The appellant testified at an April 2015 travel board hearing before the undersigned.  A copy of the transcript is of record.  In a February 2016 decision, the Board determined that the appellant qualified as the Veteran's surviving spouse, and remanded the remaining claims for adjudication consistent with that finding.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to death pension, entitlement to service connection for cause of death, and entitlement to service connection for a heart condition, diabetes mellitus type II, and neuroendocrine cancer,  to include for the purpose of accrued benefits, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A fall and head injury were not sustained in connection with VA hospital care, medical or surgical treatment, or examination.

2.  A TBI was not caused or aggravated by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, nor was such due to an event not reasonably foreseeable.

2.  Death was not caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, nor was such due to an event not reasonably foreseeable.


CONCLUSIONS OF LAW

1.  The criteria for compensation under 38 U.S.C.A. § 1151 for additional disability, to include TBI, have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2016).

2.  The criteria for compensation pursuant to 38 U.S.C.A. § 1151 for death have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

With respect to the claim decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Further, the Board finds that there has been substantially compliance with its February 2016 remand directives.  See Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Relevant Laws and Regulations

Compensation shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  A disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of a veteran's willful misconduct and the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility.  In addition, the proximate cause of the disability or death must be either carelessness, negligence, lack of proper, skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment or examination; or an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2014).  

To determine whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b)(2016).  To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1)(2016).  

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  

Analysis

The appellant's compensation claim under 38 U.S.C.A. § 1151 is based on injuries the Veteran sustained after a fall in December 2011 at the Vancouver campus of the Portland VA Medical Center.  The evidence shows that the Veteran was startled by another veteran's service dog, fell, and sustained a head injury.  The Board acknowledges that there are conflicting reports as to whether the service dog lunged at the Veteran, but finds that this particular fact is irrelevant to appellant's claim.

Although the Veteran's TBI was caused by a fall at a VA facility, it was not caused by hospital care, medical or surgical treatment, or examination administered by VA.  The fall was merely coincidental to his presence at a VA facility; it was in no way connected to his treatment. He was not, for example, training or using the dog, or in any way interacting with it as part of his course of treatment.  Because the dog was not connected to treatment, whether it lunged or not is not relevant; entitlement to the benefit sought is severed regardless.  Sweitzer v. Brown, 5 Vet. App. 503 (1993); Loving v. Nicholson, 19 Vet. App. 96 (2005).  Hence, the provisions of 38 U.S.C.A. § 1151 do not apply to the fall itself.  

However, the Board finds that they do apply to the treatment the Vancouver VA personnel administered to the Veteran after he fell.

After carefully reviewing the competent evidence of record, the Board finds that the cause of any additional disabilities or death claimed is not shown to have been proximately due to VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing treatment or to be result of an event not reasonably foreseeable.

In a July 2013 VA medical opinion, the physician opined that the Veteran's TBI was not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing care, medical or surgical treatment, or examination.  He further opined that the Vancouver VA medical center did not fail to exercise the degree of care that would be expected of a reasonable health care provider.  The physician noted that a reasonable clinician would treat a victim of acute trauma with basic life support (if necessary), placing the victim on a backboard, applying a C-collar, and contacting emergency medical services for transfer to an appropriate level of care.  According to the examiner, the Vancouver VA facility is not an acute care hospital.  

Further, although, the appellant claims that the Veteran did not receive any assistance from VA after he fell, he was in fact  placed on a backboard and had a C-collar when he was transported to a private medical facility.  

In a November 2016 VA medical opinion, the physician opined that it was less likely than not that the treatment the Veteran received in connection to his TBI was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the VA's part in furnishing, medical or surgical treatment, or examination.  The physician noted that the fall occurred at 8:50 a.m. and that the Veteran was in a hospital emergency room receiving care by 9:34 a.m. with the hospital notified of transfer by 9:28 a.m.  

In a December 2011 Vancouver VA police report, an officer assisted the Veteran and called for medical help soon after the Veteran fell.  Another officer assisted the Vancouver fire department to the scene.  The Veteran was treated at the scene by the fire department and American medical response, the latter of which transported the Veteran to a private hospital.  

The Board finds that the evidence of record establishes that the Veteran did not incur TBI or pass away as a result of VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in providing VA treatment. He was treated by VA in exactly the manner reviewing physicians report was the standard of care. The Board notes that the appellant does not contend, and the record does not suggest, that the Veteran's TBI or death was the result of an event not reasonably foreseeable. 

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for TBI and death as a result of treatment received at VA facilities is denied. 


REMAND

Service Connection and Cause of Death Claims

Initially, the Board notes that the Veteran passed away after October 2008, and hence his surviving spouse is eligible for substitution in pursuit of those claims pending at the time of the Veteran's death.  38 U.S.C.A. § 5121A.  Although development in these claims has been pursued, indicating substitution under 3.1010 has been accomplished, it is not explicitly stated, and it does not appear the appellant has been formally notified of such.  This must be accomplished on remand.

With regard to the merits of the claims, the Veteran claimed that his heart condition, diabetes mellitus type II, and neuroendocrine cancer was due to exposure to Agent Orange in Thailand.  In a written statement, the Veteran reported that Agent Orange was frequently used to keep antenna fields clear in Thailand and that he was responsible for ensuring that the antennas were properly repaired and functional.  The Veteran served in Bangkok and Bang Pla from May 1968 to August 1969.

Review of the record reveals that the AOJ did not submit a request to the Joint Services Records Research Center (JSRRC) to verify the Veteran's claimed herbicide exposure in Thailand due to lack of information, finding insufficient evidence to do so. The Board disagrees, and finds that there is sufficient information to submit such a request and such development is necessary.  VA Adjudication Manual M21-1, IV.ii.l.H.5.a. Hence, the issues of entitlement to service connection for heart condition, diabetes mellitus type II, and neuroendocrine cancer must be remanded for further development, to investigate the  claims of herbicide exposure in Thailand while maintaining antennae.  

Further, according to the record the Veteran received treatment for his heart condition from the Oregon Health & Science University.  He also received treatment for his diabetes mellitus since 2003.  These documents are not of record.  Hence, further development is required to obtain them.

Given that the issue of entitlement to service connection for cause of death is inextricably intertwined with the pending claims of service connection, it must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Death Pension

There is no documentation of the appellant's income, net worth, and unreimbursed medical expenses of record aside from a November 2015 check in the amount of $949.00 and a September 2015 letter from the Social Security Administration.  The appellant was asked to supply such in a May 2016 letter; the letter was resent to an updated address in June 2016.  She has not responded.  Consistent with the duty to assist, the Board determines that a follow-up request is advisable. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is required.)

1.  The AOJ must contact the appellant and request that she identify the names of any VA and/or private medical care providers where the Veteran received treatment for a heart condition, diabetes mellitus type II, and neuroendocrine cancer.  For each named provider, the appellant should identify when the Veteran received the care in question.  The appellant must provide VA with signed authorizations for any private provider identified.  A release for Oregon Health & Science University records should be specifically requested.

The AOJ must also contact the appellant and request that she provide documentation of her income, net worth, and medical expenses.   

The appellant is advised that if she wishes help, she cannot passively wait for it in those circumstances where she may or should have information that is essential in obtaining the putative evidence.

2.  The AOJ must attempt to obtain all pertinent records which are not currently part of the claims files, to include documentation of Social Security benefits, private treatment records from Oregon Health & Science University for the Veteran's heart condition, and private treatment records since 2003 for the Veteran's diabetes mellitus.  If the AOJ cannot locate such records, it must specifically document in writing all attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the appellant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The appellant must then be given an opportunity to respond.

3.  The AOJ must contact the Joint Services Records Research Center (JSRRC) and request that they verify whether antenna fields in Bangkok or Bang Pla were sprayed with herbicides, to include Agent Orange, between May 1968 and August 1969.  The JSRRC is to review all pertinent records which may confirm the Veteran's exposure to herbicides, to include Agent Orange.

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the appellant and her representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


